DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Request for Continued Examination
                A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/22 has been entered.

Response to Arguments
           Applicant's arguments filed 10/21/22 have been fully considered but they are not persuasive. 
          Regarding the 35 U.S.C. 103 rejection of Claims 1, 8 and 15 with references Sun and Tulli, Applicant argues that the references as well as additional references Shires and Wood (utilized in teaching dependent claims) fail to disclose to “after detecting, via the first algorithm, that the captured audio content may include the wake phrase, use a second algorithm associated with the wake phrase to confirm whether the first algorithm detected the wake phrase in the captured audio content” (Amendment, pg. 14, sec. IV – pg. 17, section D).           Examiner respectfully disagrees as Sun discloses using a front end detecting circuit 310 in a first detection phase (i.e. a first algorithm) to analyze received voice to determine if it contains word “Hi” of eventual keyword/wake phrase “Hi Patent” (para. [0044]), and after the front end detecting circuit 310 confirms (para. [0044]) that the voice contains the voice of the word "Hi" (i.e., limitation to “use a first algorithm to detect whether the captured audio content may include a wake phrase, wherein the wake phrase consists of a set of one or more words”), Sun’s system uses as second detection phase with a speech recognition processor 320 (i.e., a second algorithm) to judge/confirm whether the voice is the voice of the keyword/wake phrase "Hi-Patent" (para. [0047]), corresponding to limitation to “after detecting, via the first algorithm, that the captured audio content may include the wake phrase, use a second algorithm associated with the wake phrase to confirm whether the first algorithm detected the wake phrase in the captured audio content” since determining that the voice/audio signal includes subword "Hi" as part of judging whether the voice signal may include keyword/wake phrase "Hi-Patent" with the second detection phase (i.e., second algorithm) confirming the initial detection implies an association of the second algorithm with the wake phrase/keyword, and as a result, the limitation.
             Applicant’s arguments with respect to Claims 1, 8 and 15 and Sun, Tulli and additional references Shires and Wood not disclosing limitation “wherein the second algorithm is one of a plurality of second algorithms, wherein each of the plurality of second algorithms is associated with a different wake phrase” (Amendment, pg. 14, sec. IV – pg. 17, section D) have been considered but are moot in light of new grounds of rejection with reference Maker as presented below.
             The indicated allowability of claims 7 and 14 is withdrawn in view of the newly discovered reference Maker. Rejections based on the newly cited reference follow.


Claim Rejections - 35 USC § 103
               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.         Claims 1-3, 6-10, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun US PGPUB 2016/0171976 A1 (“Sun”) in view of Tulli US PGPUB 2018/0330727 A1 (“Tulli”) and Maker et al US PGPUB 2019/0251960 A1 (“Maker”)
         Per Claim 1, Sun discloses a microphone device comprising: 
             one or more microphones (para. [0039]); 
             one or more processors (para. [0029]); 
            at least one tangible, non-transitory, computer-readable medium (para. [0040]-[0041]);    
           capture audio content via the one or more microphones (para. [0039]; para. [0041]); 
           use a first algorithm to detect whether the captured audio content may include a wake phrase, wherein the wake phrase consists of a set of one or more words (para. [0034]-[0036]; the front end detecting circuit 310 is in a first detection phase to judge whether the voice signal Sa contains the voice of the subword "Hi" according to the subword model parameters…, para. [0044]; para. [0046]); 
           after detecting via the first algorithm, that the captured audio content may include the wake phrase, use a second algorithm associated with the wake phrase to confirm whether the first algorithm detected the wake phrase in the captured audio content, wherein the second algorithm is more computationally intensive than the first algorithm (para, [0013]; If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal INT1 to the speech recognition processor 320…, para. [0044]; In the second detection phase…the speech recognition processor 320 judges whether the voice signal Sa is the voice of the keyword "Hi-Patent" according to the keyword model parameters…, para. [0047], confirming that the voice/audio signal includes subword "Hi" as part of judging whether the voice signal includes "Hi-Patent" as implying confirming the audio content includes the at least one wake word, extra processing of keyword “Patent” and utilization of more resources as implying more computationally intensive algorithm than the first algorithm); and 
          when the second algorithm does not confirm that the first algorithm detected the wake phrase in the captured audio content, cease further processing of the detected audio content (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to the main processor 330 and the speech recognition processor 320 is disabled again…, para. [0048], disabling processing as ceasing processing of the detected audio content)
           Sun does not explicitly disclose a network interface, program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors wherein the wake phrase consists of a set of one or more words that cause the microphone device to provide at least a portion of the captured audio content to a voice service corresponding to the wake phrase or when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content, transmit via the network interface, at least a portion of the captured audio content to the voice service corresponding to the wake phrase;
            However, these features are taught by Tulli:
            a network interface (Abstract; para. [0032])
           program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors (para. [0028]-[0029]) such that the network microphone device is configured to
            wherein the wake phrase consists of a set of one or more words that cause the microphone device to provide at least a portion of the captured audio content to a voice service corresponding to the wake phrase (the first processor placing a copy of the processed received audio signal into a circular buffer of a preselected size and the first processor executing a first voice recognition algorithmic model to detect the presence of a predefined wake word…, para. [0012]); 
          when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content, transmit via the network interface, at least a portion of the captured audio content to the voice service corresponding to the wake phrase (if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service…, para. [0012]):
           Sun in view of Tulli does not explicitly disclose wherein the second algorithm is one of a plurality of second algorithms, wherein each of the plurality of second algorithms is associated with a different wake phrase
           However, this feature is taught by Maker (a mediator 198 may select a digital assistant 180 from among multiple digital assistants 180 based on a trigger word. …, para. [0053]; Each respective digital assistant 180 may have its own trigger word and particular functionality. Audio responsive electronic device 122 may select a digital assistant 180 based on a trigger word…, para. [0062]; para. [0090]; para. [0206]; mediator 198 may optionally send voice input 1902 to the selected digital assistant 180 to confirm voice input 1902 contains the associated trigger word, para. [0300]; para. [0309], confirming detection of trigger/wake phrase with selected digital assistants/algorithms as implying limitation)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Tulli with Sun in arriving at limitations “a network interface, program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors wherein the wake phrase consists of a set of one or more words that cause the microphone device to provide at least a portion of the captured audio content to a voice service corresponding to the wake phrase or when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content, transmit via the network interface, at least a portion of the captured audio content to the voice service corresponding to the wake phrase”, as well as to combine the teachings of Maker with the device of Sun in view of Tulli in arriving at “wherein the second algorithm is one of a plurality of second algorithms, wherein each of the plurality of second algorithms is associated with a different wake phrase”, because such combination would have resulted in reducing average overall power consumption in devices communicating with services (Tulli, Abstract; para. [0041]) as well as in improving trigger/wake word detection accuracy (Maker, para. [0093])
           Per Claim 2, Sun in view of Tulli and Maker discloses the network microphone device of claim 1, 
               Sun discloses the microphone device is configured to, before using the first algorithm to detect whether the captured audio content may include a wake phrase perform the wake-word detection process, use a voice activity detection algorithm to determine whether the captured audio content includes voice activity, wherein the microphone device is configured to use the first algorithm to detect whether the captured audio content may include a wake phrase in response to determining that the captured audio content includes voice activity (fig. 4A; para. [0052])
            Tulli discloses program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors such that the network microphone device is configured to (para. [0029])
           Tulli discloses wherein the network microphone device and the network microphone device is configured to use the first algorithm (Abstract; para. [0012]; para. [0026]).          
          Per Claim 3, Sun in view of Tulli and Maker discloses the network microphone device of claim 1, 
            Maker discloses: wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to use the second algorithm to confirm whether the first algorithm detected the wake phrase in the captured audio content comprise program instructions that are executable by the one or more processors such that the network microphone device is configured to activate a first wake phrase engine and a second wake phrase engine, wherein the activated first wake phrase engine is configured to use the second algorithm to determine whether the captured audio content includes a first wake phrase and wherein the activated second wake phrase engine is configured to use the second algorithm to determine whether the captured audio content includes a second wake phrase that is different than the first wake phrase (a mediator 198 may select a digital assistant 180 from among multiple digital assistants 180 based on a trigger word…, para. [0053]; Each respective digital assistant 180 may have its own trigger word and particular functionality. Audio responsive electronic device 122 may select a digital assistant 180 based on a trigger word…, para. [0062]; para. [0090]; para. [0206]; mediator 198 may optionally send voice input 1902 to the selected digital assistant 180 to confirm voice input 1902 contains the associated trigger word, para. [0300]; para. [0309], confirming detection of trigger/wake phrase with selected digital assistants/algorithms/wake phrase engines as implying limitation).
            Per Claim 6, Sun in view of Tulli and Maker discloses the network microphone device of claim 1, 
               Tulli discloses wherein the network interface comprises one or more network communication components in a disabled state, and wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to transmit, via the network interface, at least a portion of the captured audio content to the voice service corresponding to the wake phrase when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content comprise program instructions that are executable by the one or more processors such that the network microphone device is configured to: enable the one or more network communication components (Abstract; if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service…, para. [0012]; a second processor which can operate in at least a low power/low clock rate mode and a high power/high clock rate mode. When the first processor determines the presence of the wake word, it causes the second processor to switch to the high power/high clock rate mode and to execute a tight algorithmic model…, para. [0015]; para. [0028]-[0029]; para. [0032], low power state of second processor as suggesting disabled state); and
            use the enabled one or more network communication components to transmit the at least a portion of the captured audio content to the voice service corresponding to the wake phrase (if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service located remote from the computerized device…, para. [0012]; para. [0015]; para. [0032]; para. [0078]-[0080]).
             Per Claim 7, Sun in view of Tulli and Maker discloses the network microphone device of claim 3, 
                 Maker discloses wherein the wake phrase is a first wake phrase, wherein the program instructions that are executable by the one or more processors further comprise program instructions that are executable by the one or more processors such that the network microphone device is configured to concurrently activate the first wake phrase engine associated with the voice service and the second wake phrase engine associated with another voice service, wherein the activated first wake phrase engine is configured to perform a wake phrase detection process for determining whether the captured audio content includes the first wake phrase, wherein the activated second wake phrase engine is configured to perform a wake phrase detection process for determining whether the captured audio content includes a second wake phrase, and wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors such that the network microphone device is configured to use the second algorithm to confirm whether the first algorithm detected the wake phrase in the captured audio content comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to: 
         confirm that (i) the captured audio content includes the first wake phrase via the first wake phrase engine (user interface and command module 128 may transmit the audio input (e.g., voice input) to digital assistant(s) 180 based on a recognized trigger word. The user interface and command module 128 may transmit the audio input to digital assistant(s) 180 via transceiver 130, to thereby cause digital assistant(s) 180 to operate according to the audio input…, para. [0067]; Each respective digital assistant 180 may have its own trigger word and particular functionality. Audio responsive electronic device 122 may select a digital assistant 180 based on a trigger word…, para. [0062]; para. [0090]; para. [0206]; mediator 198 may optionally send voice input 1902 to the selected digital assistant 180 to confirm voice input 1902 contains the associated trigger word, para. [0300]; para. [0309]; para. [0347]-[0350]) and 
             (ii) the captured audio content does not include the second wake phrase via the second wake phrase engine (user interface and command module 128 may transmit the audio input (e.g., voice input) to digital assistant(s) 180 based on a recognized trigger word. The user interface and command module 128 may transmit the audio input to digital assistant(s) 180 via transceiver 130, to thereby cause digital assistant(s) 180 to operate according to the audio input…, para. [0067]; Each respective digital assistant 180 may have its own trigger word and particular functionality. Audio responsive electronic device 122 may select a digital assistant 180 based on a trigger word…, para. [0062]; para. [0090]; para. [0206]; mediator 198 may optionally send voice input 1902 to the selected digital assistant 180 to confirm voice input 1902 contains the associated trigger word, para. [0300]; para. [0309]; para. [0347]-[0350]).          
            Per Claim 8, Sun discloses a tangible, non-transitory, computer-readable media storing instructions executable by one or more processors, cause a microphone device to perform operations (para. [0040]-[0041]) comprising: 
              capturing audio content via one or more microphones of the microphone device (para. [0039]; para. [0041]); 
              using a first algorithm to detect whether the captured audio content may include a wake phrase (para. [0034]-[0036]; the front end detecting circuit 310 is in a first detection phase to judge whether the voice signal Sa contains the voice of the subword "Hi" according to the subword model parameters…, para. [0044]; para. [0046]); 
           after detecting via the first algorithm, that the captured audio content may include the wake phrase, using a second algorithm associated with the wake phrase to confirm whether the first algorithm detected the wake phrase in the captured audio content, wherein the second algorithm is more computationally intensive than the first algorithm (para, [0013]; If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal INT1 to the speech recognition processor 320…, para. [0044]; In the second detection phase…the speech recognition processor 320 judges whether the voice signal Sa is the voice of the keyword "Hi-Patent" according to the keyword model parameters…, para. [0047], confirming that the voice/audio signal includes subword "Hi" as part of judging whether the voice signal includes "Hi-Patent" as implying confirming the audio content includes the at least one wake word, extra processing of keyword “Patent” and utilization of more resources as implying more computationally intensive algorithm than the first algorithm); and 
          when the second algorithm does not confirm that the first algorithm detected the wake phrase in the captured audio content, ceasing further processing of the detected audio content (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to the main processor 330 and the speech recognition processor 320 is disabled again…, para. [0048], disabling processing as ceasing processing of the detected audio content)
           Sun does not explicitly disclose a network microphone device, wherein the wake phrase consists of a set of one or more words that cause the microphone device to provide at least a portion of the captured audio content to a voice service corresponding to the wake phrase or when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content, transmitting via a network interface of the network microphone device, at least a portion of the captured audio content to the voice service corresponding to the wake phrase
            However, these features are taught by Tulli:
            a network microphone device (para. [0026])
            wherein the wake phrase consists of a set of one or more words that cause the microphone device to provide at least a portion of the captured audio content to a voice service corresponding to the wake phrase (the first processor placing a copy of the processed received audio signal into a circular buffer of a preselected size and the first processor executing a first voice recognition algorithmic model to detect the presence of a predefined wake word…, para. [0012]); 
          when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content, transmitting via a network interface of the network microphone device, at least a portion of the captured audio content to the voice service corresponding to the wake phrase (if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service…, para. [0012]):
            Sun in view of Tulli does not explicitly disclose wherein the second algorithm is one of a plurality of second algorithms, wherein each of the plurality of second algorithms is associated with a different wake phrase
           However, this feature is taught by Maker (a mediator 198 may select a digital assistant 180 from among multiple digital assistants 180 based on a trigger word…, para. [0053]; Each respective digital assistant 180 may have its own trigger word and particular functionality. Audio responsive electronic device 122 may select a digital assistant 180 based on a trigger word…, para. [0062]; para. [0090]; para. [0206]; mediator 198 may optionally send voice input 1902 to the selected digital assistant 180 to confirm voice input 1902 contains the associated trigger word, para. [0300]; para. [0309], confirming detection of trigger/wake phrase with selected digital assistants/algorithms as implying limitation)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Tulli with Sun in arriving at limitations “a network microphone device “, “wherein the wake phrase consists of a set of one or more words that cause the microphone device to provide at least a portion of the captured audio content to a voice service corresponding to the wake phrase” and “when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content, transmitting via a network interface of the network microphone device, at least a portion of the captured audio content to the voice service corresponding to the wake phrase”, as well as to combine the teachings of Maker with the media of Sun in view of Tulli in arriving at “wherein the second algorithm is one of a plurality of second algorithms, wherein each of the plurality of second algorithms is associated with a different wake phrase”, because such combination would have resulted in reducing average overall power consumption in devices communicating with services (Tulli, Abstract; para. [0041]) as well as in improving trigger/wake word detection accuracy (Maker, para. [0093]).
           Per Claim 9, Sun in view of Tulli and Maker discloses the tangible, non-transitory, computer-readable media of claim 8,
             Maker discloses: wherein using the second algorithm to confirm whether the first algorithm detected the wake phrase in the captured audio content comprises activating a first wake phrase engine and a second wake phrase engine, wherein the activated first wake phrase engine is configured to use the second algorithm to determine whether the captured audio content includes a first wake phrase and wherein the second wake phrase engine, when activated is configured to use the second algorithm to determine whether the captured audio content includes a second wake phrase (a mediator 198 may select a digital assistant 180 from among multiple digital assistants 180 based on a trigger word…, para. [0053]; Each respective digital assistant 180 may have its own trigger word and particular functionality. Audio responsive electronic device 122 may select a digital assistant 180 based on a trigger word…, para. [0062]; para. [0090]; para. [0206]; mediator 198 may optionally send voice input 1902 to the selected digital assistant 180 to confirm voice input 1902 contains the associated trigger word, para. [0300]; para. [0309], confirming detection of trigger/wake phrase with selected digital assistants/algorithms/wake phrase engines as implying limitation)
          Per Claim 10, Sun in view of Tulli and Maker discloses the tangible, non-transitory, computer-readable media of claim 8, 
             Sun discloses before using the first algorithm to detect whether the captured audio content may include a wake phrase perform the wake-word detection process, using a voice activity detection algorithm to determine whether the captured audio content includes voice activity, wherein the microphone device is configured to use the first algorithm to detect whether the captured audio content may include a wake phrase in response to determining that the captured audio content includes voice activity (fig. 4A; para. [0052])
          Tulli discloses wherein the network microphone device is configured to use the first algorithm (Abstract; para. [0012]; para. [0026]).
         Per Claim 13, Sun in view of Tulli and Maker discloses the tangible, non-transitory, computer-readable media of claim 8, 
            Tulli discloses wherein the network interface comprises one or more network communication components in a disabled state, transmitting, via the network interface, at least a portion of the captured audio content to the voice service corresponding to the wake phrase when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content comprises: enabling the one or more network communication components (Abstract; if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service…, para. [0012]; a second processor which can operate in at least a low power/low clock rate mode and a high power/high clock rate mode. When the first processor determines the presence of the wake word, it causes the second processor to switch to the high power/high clock rate mode and to execute a tight algorithmic model …, para. [0015]; para. [0032], low power state of second processor as suggesting disabled state); and
            using the enabled one or more network communication components to transmit the at least a portion of the captured audio content to the voice service corresponding to the wake phrase (if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service located remote from the computerized device…, para. [0012]; para. [0015]; para. [0032]; para. [0078]-[0080]).
             Per Claim 14, Sun in view of Tulli and Maker discloses the tangible, non-transitory, computer-readable media of claim 9, 
                  Maker discloses wherein when wake phrase is a first wake phrase, concurrently activating the first wake phrase engine associated with the voice service and the second wake phrase engine associated with another voice service, wherein the activated first wake phrase engine performs a wake phrase detection process for determining whether the captured audio content includes the first wake phrase, wherein the activated second wake phrase engine performs a wake phrase detection process for determining whether the captured audio content includes a second wake phrase, and wherein the operations further comprise:
           confirming that (i) the captured audio content includes the first wake phrase via the first wake phrase engine and (ii) the captured audio content does not include the second wake phrase via the second wake phrase engine (user interface and command module 128 may transmit the audio input (e.g., voice input) to digital assistant(s) 180 based on a recognized trigger word. The user interface and command module 128 may transmit the audio input to digital assistant(s) 180 via transceiver 130, to thereby cause digital assistant(s) 180 to operate according to the audio input…, para. [0067]; Each respective digital assistant 180 may have its own trigger word and particular functionality. Audio responsive electronic device 122 may select a digital assistant 180 based on a trigger word…, para. [0062]; para. [0090]; para. [0206]; mediator 198 may optionally send voice input 1902 to the selected digital assistant 180 to confirm voice input 1902 contains the associated trigger word, para. [0300]; para. [0309]; para. [0347]-[0350]).
        Per Claim 15, Sun discloses a method comprising: 
            capturing audio content via one or more microphones of a microphone device (Abstract; para. [0039]; para. [0041]); 
           using by the microphone device, a first algorithm to detect whether the captured audio content may include a wake phrase (para. [0034]-[0036]; the front end detecting circuit 310 is in a first detection phase to judge whether the voice signal Sa contains the voice of the subword "Hi" according to the subword model parameters…, para. [0044]; para. [0046]); 
           after detecting via the first algorithm, that the captured audio content may include the wake phrase, using a second algorithm associated with the wake phrase to confirm whether the first algorithm detected the wake phrase in the captured audio content, wherein the second algorithm is more computationally intensive than the first algorithm (para, [0013]; If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal INT1 to the speech recognition processor 320…, para. [0044]; In the second detection phase…the speech recognition processor 320 judges whether the voice signal Sa is the voice of the keyword "Hi-Patent" according to the keyword model parameters…, para. [0047], confirming that the voice/audio signal includes subword "Hi" as part of judging whether the voice signal includes "Hi-Patent" as implying confirming the audio content includes the at least one wake word, extra processing of keyword “Patent” and utilization of more resources as implying more computationally intensive algorithm than the first algorithm); and 
          when the second algorithm does not confirm that the first algorithm detected the wake phrase in the captured audio content, ceasing further processing of the detected audio content (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to the main processor 330 and the speech recognition processor 320 is disabled again…, para. [0048], disabling processing as ceasing processing of the detected audio content)
           Sun does not explicitly disclose a network microphone device, wherein the wake phrase consists of a set of one or more words that cause the microphone device to provide at least a portion of the captured audio content to a voice service corresponding to the wake phrase or when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content, transmitting via a network interface of the network microphone device, at least a portion of the captured audio content to the voice service corresponding to the wake phrase
            However, these features are taught by Tulli:
            a network microphone device (para. [0026])
            wherein the wake phrase consists of a set of one or more words that cause the microphone device to provide at least a portion of the captured audio content to a voice service corresponding to the wake phrase (the first processor placing a copy of the processed received audio signal into a circular buffer of a preselected size and the first processor executing a first voice recognition algorithmic model to detect the presence of a predefined wake word…, para. [0012]); 
          when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content, transmitting via a network interface of the network microphone device, at least a portion of the captured audio content to the voice service corresponding to the wake phrase (if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service…, para. [0012]):
            Sun in view of Tulli does not explicitly disclose wherein the second algorithm is one of a plurality of second algorithms, wherein each of the plurality of second algorithms is associated with a different wake phrase
           However, this feature is taught by Maker (a mediator 198 may select a digital assistant 180 from among multiple digital assistants 180 based on a trigger word…, para. [0053]; Each respective digital assistant 180 may have its own trigger word and particular functionality. Audio responsive electronic device 122 may select a digital assistant 180 based on a trigger word…, para. [0062]; para. [0090]; para. [0206]; mediator 198 may optionally send voice input 1902 to the selected digital assistant 180 to confirm voice input 1902 contains the associated trigger word, para. [0300]; para. [0309], confirming detection of trigger/wake phrase with selected digital assistants/algorithms as implying limitation)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Tulli with Sun in arriving at limitations “a network microphone device “, “wherein the wake phrase consists of a set of one or more words that cause the microphone device to provide at least a portion of the captured audio content to a voice service corresponding to the wake phrase” and “when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content, transmitting via a network interface of the network microphone device, at least a portion of the captured audio content to the voice service corresponding to the wake phrase”, as well as to combine the teachings of Maker with the method of Sun in view of Tulli in arriving at “wherein the second algorithm is one of a plurality of second algorithms, wherein each of the plurality of second algorithms is associated with a different wake phrase”, because such combination would have resulted in reducing average overall power consumption in devices communicating with services (Tulli, Abstract; para. [0041]) as well as in improving trigger/wake word detection accuracy (Maker, para. [0093]).
         Per Claim 16, Sun in view of Tulli and Maker discloses the method of claim 15,
            Maker discloses: wherein using the second algorithm to confirm whether the first algorithm detected the wake phrase in the captured audio content comprises activating a first wake phrase engine and a second wake phrase engine, wherein the activated first wake phrase engine is configured to use the second algorithm to determine whether the captured audio content includes a first wake phrase, and wherein the second wake phrase engine, when activated is configured to use the second algorithm to determine whether the captured audio content includes a second wake phrase (a mediator 198 may select a digital assistant 180 from among multiple digital assistants 180 based on a trigger word. …, para. [0053]; Each respective digital assistant 180 may have its own trigger word and particular functionality. Audio responsive electronic device 122 may select a digital assistant 180 based on a trigger word…, para. [0062]; para. [0090]; para. [0206]; mediator 198 may optionally send voice input 1902 to the selected digital assistant 180 to confirm voice input 1902 contains the associated trigger word, para. [0300]; para. [0309], confirming detection of trigger/wake phrase with selected digital assistants/algorithms/wake phrase engines as implying limitation)
      Per Claim 17, Sun in view of Tulli and Maker discloses the method of claim 15, 
              Sun discloses before using the first algorithm to detect whether the captured audio content may include a wake phrase perform the wake-word detection process, using a voice activity detection algorithm to determine whether the captured audio content includes voice activity, wherein the microphone device is configured to use the first algorithm to detect whether the captured audio content may include a wake phrase in response to determining that the captured audio content includes voice activity (fig. 4A; para. [0052]) (fig. 4A; para. [0052])
             Tulli discloses wherein the network microphone device is configured to use the first algorithm (Abstract; para. [0012]; para. [0026])
        Per Claim 19, Sun in view of Tulli and Maker discloses the method of claim 15, 
             Tulli discloses wherein when the network interface comprises one or more network communication components in a disabled state, transmitting, via the network interface, at least a portion of the captured audio content to the voice service corresponding to the wake phrase when the second algorithm confirms that the first algorithm detected the wake phrase in the captured audio content comprises: enabling the one or more network communication components (Abstract; if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service…, para. [0012]; a second processor which can operate in at least a low power/low clock rate mode and a high power/high clock rate mode. When the first processor determines the presence of the wake word, it causes the second processor to switch to the high power/high clock rate mode and to execute a tight algorithmic model …, para. [0015]; para. [0032], low power state of second processor as suggesting disabled state); and
            using the enabled one or more network communication components to transmit the at least a portion of the captured audio content to the voice service corresponding to the wake phrase (if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service located remote from the computerized device…, para. [0012]; para. [0015]; para. [0032]; para. [0078]-[0080]).
            Per Claim 20, Sun in view of Tulli and Maker discloses the method of claim 15, 
               Maker discloses wherein using a second algorithm to confirm whether the first algorithm detected the wake phrase in the captured audio content comprises: confirming that (i) the captured audio content includes a first wake phrase via a first wake phrase engine and (ii) the captured audio content does not include a second wake phrase via a second wake phrase engine (user interface and command module 128 may transmit the audio input (e.g., voice input) to digital assistant(s) 180 based on a recognized trigger word. The user interface and command module 128 may transmit the audio input to digital assistant(s) 180 via transceiver 130, to thereby cause digital assistant(s) 180 to operate according to the audio input…, para. [0067]; Each respective digital assistant 180 may have its own trigger word and particular functionality. Audio responsive electronic device 122 may select a digital assistant 180 based on a trigger word…, para. [0062]; para. [0090]; para. [0206]; mediator 198 may optionally send voice input 1902 to the selected digital assistant 180 to confirm voice input 1902 contains the associated trigger word, para. [0300]; para. [0309]; para. [0347]-[0350]).

2.     Claim 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Tulli and Maker as applied to claims 1, 8 and 15 above, and further in view of Shires US PGPUB 2014/0229184 A1 (“Shires”)
         Per Claim 4, Sun in view of Tulli and Maker discloses the network microphone device of claim 3,
              Sun discloses wherein a first microphone of the one or more microphones is in an enabled state (para. [0039]) 
             to capture the audio content via the one or more microphones comprises to capture first audio content via the enabled first microphone (para. [0039]; para. [0041])
             wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first microphone (para. [0070])
             Tulli discloses a second microphone of the one or more microphones is in a disabled state wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to: comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to capture the audio content via the one or more microphones comprise program instructions that are executable by the one or more processors such that the network microphone device is configured to capture first audio content via the enabled first microphone (Abstract; if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service…, para. [0012]; a second processor which can operate in at least a low power/low clock rate mode and a high power/high clock rate mode. When the first processor determines the presence of the wake word, it causes the second processor to switch to the high power/high clock rate mode and to execute a tight algorithmic model …, para. [0015]; para. [0032], low power state of second processor as suggesting disabled state), and 
              Sun in view of Tulli and Maker does not explicitly disclose wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to: responsive to determining that the captured audio content includes voice activity, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
             However, this feature is taught by Shires:
             wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to: responsive to determining that the captured audio content includes voice activity, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones (para. [0013]-[0014]; The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result…, para. [0025]; claim 16)
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shires with the device Sun in view of Tulli and Maker in arriving at limitation “wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to: responsive to determining that the captured audio content includes voice activity, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020]).
          Per Claim 5, Sun in view of Tulli and Maker discloses the network microphone device of claim 1, 
             Sun discloses wherein a first microphone of the one or more microphones is in an enabled state (para. [0039]) 
             wherein to capture the audio content via the one or more microphones comprises to capture first audio content via the enabled first microphone (para. [0039]; para. [0041])
              Sun in view of Tulli and Maker does not explicitly disclose wherein a second microphone of the one or more microphones is in a disabled state, wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to capture the audio content via the one or more microphones comprise program instructions that are executable by the one or more processors such that the network microphone device is configured to capture first audio content via the enabled first microphone or wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to: responsive to determining that the captured audio content includes the wake phrase, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
            However, these features are taught by Shires:         
            wherein a second microphone of the one or more microphones is in a disabled state (para. [0013]-[0014]; para. [0022]; claim 16),
           wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to capture the audio content via the one or more microphones comprise program instructions that are executable by the one or more processors such that the network microphone device is configured to capture first audio content via the enabled first microphone (para. [0032]; para. [0036]), and 
            wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to: responsive to determining that the captured audio content includes the wake phrase, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones (para. [0013]-[0014]; para. [0022]; In response to receiving the trigger signals, the secondary devices 210A-F may transition from a low power or "sleep" state and transition to a higher power state …The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result…, para. [0025]; claim 16)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Shires with the device Sun in view of Tulli and Maker in arriving at limitations “wherein a second microphone of the one or more microphones is in a disabled state”, ”wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to capture the audio content via the one or more microphones comprise program instructions that are executable by the one or more processors such that the network microphone device is configured to capture first audio content via the enabled first microphone” and “wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to: responsive to determining that the captured audio content includes the wake phrase, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020]).       
          Per Claim 11, Sun in view of Tulli and Maker discloses the tangible, non-transitory, computer-readable media of claim 10,
            Sun discloses wherein when a first microphone of the one or more microphones is in an enabled state (para. [0039]) 
             capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (para. [0039]; para. [0041]; para. [0070])
             Tulli discloses wherein a second microphone of the one or more microphones is in a disabled state (Abstract; if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service…, para. [0012]; a second processor which can operate in at least a low power/low clock rate mode and a high power/high clock rate mode. When the first processor determines the presence of the wake word, it causes the second processor to switch to the high power/high clock rate mode and to execute a tight algorithmic model …, para. [0015]; para. [0032], low power state of second processor as suggesting disabled state), and 
              Sun in view of Tulli and Maker does not explicitly disclose responsive to determining that the captured audio content includes voice activity, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
             However, this feature is taught by Shires:
             responsive to determining that the captured audio content includes voice activity, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones (para. [0013]-[0014]; The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result… para. [0025])
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shires with the device Sun in view of Tulli and Maker in arriving at limitation “responsive to determining that the captured audio content includes voice activity, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020]).
        Per Claim 12, Sun in view of Tulli and Maker discloses the tangible, non-transitory, computer-readable media of claim 8,
             Sun discloses wherein a first microphone of the one or more microphones is in an enabled state (para. [0039]) 
             wherein capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (para. [0039]; para. [0041])
            Sun in view of Tulli and Maker does not explicitly disclose wherein a second microphone of the one or more microphones is in a disabled state, or responsive to determining that the captured audio content includes the wake phrase, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
            However, these features are taught by Shires:         
             wherein a second microphone of the one or more microphones is in a disabled state (para. [0013]-[0014]; para. [0022]; claim 16),
            responsive to determining that the captured audio content includes the wake phrase, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones (para. [0013]-[0014]; para. [0022]; In response to receiving the trigger signals, the secondary devices 210A-F may transition from a low power or "sleep" state and transition to a higher power state …The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result…, para. [0025]; claim 16)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Shires with the device Sun in view of Tulli and Maker in arriving at limitations “wherein a second microphone of the one or more microphones is in a disabled state, or responsive to determining that the captured audio content includes the wake phrase, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020]).
        Per Claim 18, Sun in view of Tulli and Maker discloses the method of claim 15, 
                Sun disclose wherein a first microphone of the one or more microphones is in an enabled state (para. [0039])  
               capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (para. [0039]; para. [0041])
               Tulli discloses wherein a second microphone of the one or more microphones is in a disabled state (Abstract; if the second voice recognition algorithmic model determines that the predefined wake word is present in the second buffer, then forwarding the contents of the second buffer and the third buffer to a voice processing service…, para. [0012]; a second processor which can operate in at least a low power/low clock rate mode and a high power/high clock rate mode. When the first processor determines the presence of the wake word, it causes the second processor to switch to the high power/high clock rate mode and to execute a tight algorithmic model …, para. [0015]; para. [0032], low power state of second processor as suggesting disabled state),
             Sun in view of Tulli and Maker does not explicitly disclose responsive to determining that the captured audio content includes (i) voice activity or (ii) the wake phrase, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
             However, this feature is taught by Shires:
             responsive to determining that the captured audio content includes (i) voice activity or (ii) the wake phrase, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones (para. [0013]-[0014]; The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result…, para. [0025]; claim 16)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Shires with the device Sun in view of Tulli and Maker in arriving at limitation “responsive to determining that the captured audio content includes (i) voice activity or (ii) the wake phrase, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020]).

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658